ORDER
PER CURIAM.
Appellant, Steven Lane, appeals from his jury trial conviction in the Circuit Court of Marion County of one count of distributing and delivering a controlled substance, RSMo § 195.020 (1986), and one count of distributing and delivering an imitation controlled substance, RSMo § 195.020 (1986), for which he was sentenced to consecutive terms of fifteen and three years respectively. Appellant also appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties, the arguments therein, the legal file and the transcript of the proceedings. We find the trial court committed no error and that the order of the motion court was not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm appellant’s conviction pursuant to Rule 30.25(b) and the denial of appellant’s post-conviction relief motion pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved herein, has been provided to the parties explaining our reasons for so holding.